DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2022, 1/20/2022, 1/18/2022 and 9/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, Claim 1 cites “a reflective polarizer” and “an absorbing polarizer” (line 1-2), and specifies limitations of optical properties/functions of cited “a reflective polarizer” and “an absorbing polarizer” (line 4-11). However, structures, configurations and compositions of cited “a reflective polarizer” and “an absorbing polarizer” are missing from independent claim 1. As the optical properties/functions of cited “a reflective polarizer” and “an absorbing polarizer” fundamentally depends on the structures, configurations and compositions. One of ordinary skill in the art would not able to understand and practice claimed invention without knowing the structures, configurations and compositions of claimed elements. 

Further, the terms of  “the reflective polarizer has an average optical transmittance Ta and an average optical reflectance Ra for a first polarization state, and an average optical transmittance Tb and an average optical reflectance Rb for an orthogonal second polarization state, Tb/Rb less than about 0.002 and Ra/Ta less than about 0.17” (line 4-6); and “the absorbing polarizer has an average first optical transmittance for the first polarization state, an average optical absorption of greater than about 50% for the second polarization state, and an average second optical transmittance for the second polarization state, a ratio of the average second optical transmittance to the average first optical transmittance greater than about 0.01” (line 8-11) are indefinite. These limitations are unclear because these limitations merely states functions/properties without providing any indication about how the functions are performed. As it is well known that optical transmittance and reflectance of the optical polarizer elements not only depend on the structures, configurations and the compositions of the optical elements but also depend on light incidence angles on  the optical elements. The claim does not give any indications of claimed functions/properties with structures, configuration and compositions of the claimed optical elements, so it is unclear whether the functions/properties require some other structures or is simply a result of operating the layers in a certain manner for any values of compositions and structural configurations.

Therefore proper amendments are required in order to clarify the scope of the claim and overcome the rejections.  A suggestion for how applicant could resolve the unclear boundaries is: amending the claim to specify how the transmittance/reflectance are achieved, such as by specifying compositions and structural configurations, provided such an amendment is supported by the specification. For example, the amendment could specify the structure and composition of the claimed reflective polarizer and absorbing polarizer, or could even just specify that the functions/properties are accomplished by an additional composition in the elements. Each of these amendments when interpreted in view of the specification would inform one of ordinary skill in the art of the metes and bounds of the functional limitation. 

Claims 2-7 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

    	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
	Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5, 6 and 10 of US patent US 11156757. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 11156757 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

	Claim 1 of US patent 11156757 teaches independent claim 1 of instant application; and claim 1-2, 5, 6 and 10 of US patent 11156757 teach dependent claims 2-7 of instant application. It would have been obvious to one of ordinary skill in the art before the time of filing to provide the structure and numerical conditions of claims 1-2, 5, 6 and 10  of US patent US 11156757, since they include the structure and numerical conditions of claims 1-7 of this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Ouderkirk et al (US 20090079909).

Regarding Claim 1, Ouderkirk teaches an optical stack (abstract; fig. 9 and 10) comprising 

a reflective polarizer (fig. 9, 110; fig. 14 110) bonded to, and substantially co-extensive with, an absorbing polarizer (fig. 9, 150- absorbing polarizer, 110- reflective polarizer; fig. 10, 150, 110), such that for a substantially normally incident light and a visible wavelength range disposed between about 400 nm to about 700 nm (fig. 9 and fig 10, 150, 110; --display of visible light for eye 146);

the reflective polarizer has an average optical transmittance Ta and an average optical reflectance Ra for a first polarization state, and an average optical transmittance Tb and an average optical reflectance Rb for an orthogonal second polarization state, Tb/Rb less than about 0.002 and Ra/Ta less than about 0.17; and 
the absorbing polarizer has an average first optical transmittance for the first polarization state, an average optical absorption of greater than about 50% for the second polarization state, and an average second optical transmittance for the second polarization state, a ratio of the average second optical transmittance to the average first optical transmittance greater than about 0.01.
(---this portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Ouderkirk is same to that recited in the claim 1, then it is expect the functions/properties of optical transmittance and reflectance provided by Ouderkirk has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).

Regarding Claim 2, Ouderkirk teaches the optical stack of claim 1, wherein the ratio of the average second optical transmittance to the average first optical transmittance is greater than about 0.1 (¶[0071], line 1-20, ray bundle 148 will be randomly polarized and have optical states ( a), (b ), ( c ), and ( d) present. Approximately half of this light, light of states (b) and (d), are absorbed by the dichroic absorptive polarizer 150 that forms a part of the display module 142. The remainder of the light, states (a) and (c), are passed through the dichroic absorptive polarizer 150. The light emerging from the display module 142, depicted by ray bundle 152, thus contains light of states (a) and (c); -- It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a ratio of the second optical transmittance to the first optical transmittance being greater than about 0.1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 3, Ouderkirk teaches the optical stack of claim 1, wherein the reflective polarizer has a plurality of alternating different first and second polymeric layers numbering less than 800 in total. (fig. 9, 110; fig. 14 110; ¶[0047], line 1-9, The illustrative reflective polarizer 12 is made of alternating layers (ABABA ... ) of two different polymeric materials; ¶[0157], line 1-17, 204-layered polarizer; all pairs of layers were designed to be ½ wavelength optical thickness for 550 nm light).

Regarding Claim 4, Ouderkirk teaches the optical stack of claim 1, wherein for light incident at an incidence angle of about 30 degrees, the reflective polarizer has an average optical transmittance of greater than about 85% for the first polarization state, an average optical reflectance of greater than about 80% for the second polarization state, and an average optical transmittance of less than about 0.2% for the second polarization state.
(---this portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Ouderkirk is same to that recited in the claim 1, then it is expect the functions/properties of optical transmittance and reflectance provided by Ouderkirk has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claims 5-6, Ouderkirk teaches the optical stack of claim 1, wherein Ta/Tb is greater than about 425; wherein Rb/Ra is greater than about 6.7.
(---this portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Ouderkirk is same to that recited in the claim 1, then it is expect the functions/properties of optical transmittance and reflectance provided by Ouderkirk has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 7, Ouderkirk teaches the optical stack of claim 1, wherein the reflective polarizer has a thickness of less than about 60 µm (¶[0157], line 1-17, 204-layered polarizer; all pairs of layers were designed to be ½ wavelength optical thickness for 550 nm light; -- the reflective polarizer has a thickness of about 28 µm).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872